Citation Nr: 0107232	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  99-14 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hair loss due to an 
undiagnosed illness.

2.  Entitlement to service connection for a skin condition 
due to an undiagnosed illness.

3.  Entitlement to service connection for a gastrointestinal 
disorder due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1983 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the veteran's claims for hair 
loss, a skin condition, and a gastrointestinal disorder, all 
as due to an undiagnosed illness.  The veteran filed a timely 
appeal to this adverse determination.

The Board notes that although the veteran had requested, and 
was scheduled for, a hearing at the Board of Veterans' 
Appeals in Washington, D.C., said request was withdrawn 
pursuant to a November 2000 memorandum from the veteran's 
service representative, AMVETS.  See 38 C.F.R. §§ 19.75, 
20.703, 20.704 (2000).  The veteran's claim is now properly 
before the Board for appellate review.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons and the reasons that follow, a 
remand is required.  

The Board notes that the veteran's claim for service 
connection for hair loss was denied on the basis that it was 
not manifest to a compensable degree within the applicable 
time period; and that service connection was not warranted 
for a skin disorder and gastrointestinal disorder on the 
basis that such conditions were attributable to known 
disability such as dermatitis/eczema, and gastrointestinal 
reflux disease (GERD), respectively.  As an initial matter, 
the Board notes that it is not clear that the veteran's hair 
loss is not manifest to a compensable degree.  Further, it is 
unclear as to whether some of the more recent medical 
evidence indicates that the hair loss is related to the 
veteran's diagnosed skin disorders of either dermatitis or 
eczema or is still of uncertain etiology.  Further, the Board 
notes that even where an appellant is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994).  That is, the material in the claims file 
must be evaluated to determine whether there is at least 
evidentiary equipoise as to the question of whether any 
currently diagnosed condition is related to an illness or 
injury sustained or manifested by the veteran while on active 
duty.  Id. at 1044; 38 U.S.C.A. §§ 1113(b), 1116.  The 
general law governing service connection provides that VA may 
pay compensation for "disability resulting from personal 
injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service." 38 U.S.C.A. § 1110.  Service connection for a 
condition may also be granted under 38 C.F.R. § 3.303(b) 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period, and that the condition still exists. If a 
condition is deemed not to have been chronic, service 
connection may still be granted if the disorder is noted 
during service or a presumptive period, continuity of 
symptomatology is shown thereafter, and competent evidence 
(medical or lay) links the veteran's present condition to 
those symptoms.  Id.; Savage v. Gober, 10 Vet. App. 488, 495-
497 (1997).

The RO must determine whether the veteran's hair loss is 
etiologically related to a diagnosed skin condition which is 
of service origin, and must consider the issues of direct 
service connection for all of the claimed conditions.  The RO 
must also ensure that the veteran is properly informed of the 
evidence necessary to substantiate his claims, as required by 
the VCAA.  See also 38 U.S.C.A. § 5103(a) (West 1991 & Supp. 
2000). Additionally, the Board concludes that a new medical 
examination or opinion as to nexus appears to be required to 
make a decision on the claims.  See VCAA, Pub. L. No. 106-
475, sec. 3(a) (to be codified at 38 U.S.C. § 5103A(d)).

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  With any needed signed releases from 
the veteran, the RO should request copies 
of current records of any examination or 
treatment, VA or non-VA, that he has had 
for his claimed disorders.  All records 
so received should be associated with the 
claims file.

2.  The RO should also schedule the 
veteran for appropriate VA examinations 
to determine the nature and extent of any 
disability related to the veteran's hair 
loss, skin disorder, and gastrointestinal 
condition.  The examiner(s) should 
express an opinion as to whether it is at 
least as likely as not that any of the 
conditions noted by the examination were 
incurred in or aggravated by the 
veteran's active military service.  
Additionally, the examiner(s) should 
carefully review the prior medical 
history to determine whether any of the 
"diagnoses" previously offered are so 
tentative or speculative that the 
underlying symptoms may fairly be 
described as undiagnosed.  The complete 
rationale for any opinion expressed 
should be set forth.  The veteran's 
claims file and a copy of this REMAND 
must be made available to the examiner(s) 
for review prior to and at all times 
pertinent to the examination and, the 
examination report should reflect whether 
or not this review was made.  The 
examiner(s) should specifically be 
requested to state whether it is at least 
as likely as not that the symptoms 
relating to the veteran's hair, skin and 
gastrointestinal system can be attributed 
to a known clinical diagnosis.  If not, 
the examiner(s) should indicate the 
likelihood that such symptoms or signs 
are related to the veteran's military 
service and particularly his service in 
the Persian Gulf.  If any of the 
veteran's symptoms can be attributed to a 
known clinical diagnosis, the examiner(s) 
should be requested to indicate whether 
it is at least as likely as not that 
those disorders began during service or 
otherwise resulted from a disease or 
injury incurred in service.  If the 
diagnoses of dermatitis/eczema and GERD 
are found to tenable diagnoses and to 
account for the claimed symptoms, the 
examiner(s) should indicate the 
likelihood that the veteran's hair loss 
is related to either diagnosed skin 
disorder, and should indicate 
specifically whether it is at least as 
likely as not that any of the diagnosed 
disabilities are related to the veteran's 
military service.  The examiner(s) 
should, if necessary, reconcile any 
opinions with the opinions of record 
including those of Jeff Rapp, M.D.  All 
opinions should be accompanied by 
reference to pertinent evidence in the 
record.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any requested action is not 
undertaken, or is deficient in any manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Further, the RO must 
review the claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2000).

 

